Citation Nr: 0528702	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  98-01 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to dependency and indemnity compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran served on active service from March 1945 to March 
1947.  He died on June [redacted], 1996.  The appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In this decision, the RO denied 
dependency and indemnity compensation benefits under the 
provisions of 38 U.S.C.A. § 1151.

In November 1999, the Board issued a decision that denied 
dependency and indemnity compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151, and the appellant 
appealed its decision to the United States Court of Appeals 
for Veterans Claims (Court).  The Court subsequently vacated 
the Board's November 1999 decision and remanded the matter so 
the Board could conduct further development and readjudicate.  
It was noted that the Board had assigned the inappropriate 
probative value to the appellant's contentions, as the 
appellant was a registered nurse that had participated in the 
treatment of the veteran and was herself competent to present 
medical expertise.  

In June 2001, the Board remanded this claim so that the 
appropriate development could be completed.  The case 
returned to the Board, which issued another decision in July 
2002 that again denied dependency and indemnity compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151.  
This decision was also appealed to the Court, which 
subsequently vacated the decision and remanded the case to 
the Board so that the appropriate action could be completed 
to comply with VA's duty to notify and assist under the 
provision of the Veterans Claims Assistance Act of 2000.  See 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

In December 2002 and February 2005, the Board issued remands 
so that the mandates of the Court could be completed.  The 
case has now returned for appellate consideration.  


FINDINGS OF FACT

1.  The evidence does not show that in February 1993 VA 
healthcare providers, exercising the degree of skill and care 
ordinarily required of the medical profession, reasonably 
should have diagnosed the veteran's lung cancer and rendered 
additional treatment.

2.  VA referred the veteran to a private healthcare provider 
in July 1994 for additional work-up. 

3.  The evidence does not show that VA treatment caused the 
veteran's death.


CONCLUSION OF LAW

The criteria for dependency and indemnity compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
have not been met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§ 3.358 (1995).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in March 2004, February 2005, and August 2005.  By 
means of these letters, the appellant was told of the 
requirements to establish entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1151 for the cause of the 
veteran's death.  She was advised of her and VA's respective 
duties and asked to submit information and/or evidence 
pertaining to the claim to the RO.  Specifically, VA informed 
the appellant of the evidence/information required to 
establish her claim in the February 2005 and August 2005 
letters on page 5 under the heading "What the Evidence Must 
Show."  She was informed of what actions VA would do and for 
what evidence it was responsible, and her duties and 
responsibilities for obtaining pertinent evidence, on pages 
1, 2, and 4.  On page 1 of the February 2005 letter, and on 
page 2 of the August 2005 letter, the appellant was 
specifically informed "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  Finally, the Board directly informed the appellant in 
its remand of June 2001 that she was responsible for 
submitting evidence that would establish her claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

The Statement of the Case (SOC) issued in June 1998 and 
Supplemental Statements of the Case (SSOC) issued in 
September 1998, February 2002, March 2002, and August 2004 
informed her of applicable law and regulations, the evidence 
reviewed in connection with her claim by VA, and the reasons 
and bases for VA's decision.  In these documents and the VCAA 
letters discussed above, the appellant was informed of the 
provisions of 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.358 
applicable at the time she filed her claim in July 1997.  The 
initial adverse decision in this claim was issued by the RO 
in January 1998.  The VCAA notification was issued after this 
adverse decision. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to VCAA enactment.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The Court held in Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), that all sections of VA's notice letter should be 
construed in connection with each other to determine whether 
the document, read as a whole, addresses all aspects of the 
requisite notice under the provisions of the VCAA and the 
notice letter must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Id. at 124-28.  Based on a review of the notification 
provided the appellant in this case and the above analysis, 
the Board finds that VA notification was in substantial 
compliance with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) as these documents, read as a whole, 
fulfilled the essential purposes of the VCAA.  Id. at 130. 
(The appendix to the Mayfield decision contains a VA 
notification letter, affirmed by the Court, similar in format 
to the notification letter issued to the appellant in 
February and August 2005.)  

In addition, the appellant's representatives have repeatedly 
cited to, and made contentions regarding, VA's duty to 
inform/assist under the VCAA and entitlement to DIC 
compensation under the provisions of 38 U.S.C.A. § 1151 and 
38 C.F.R. § 3.358 as these provisions existed in 1997.  It 
would now be incorrect, that after eight years of 
notification and development, the appellant and her 
representative would insist that they are not fully aware of 
duties/requirements under the VCAA and the 
evidence/information required to establish service connection 
for DIC for the cause of the veteran's death. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
In the Board's remand of June 2001, and by letters of March 
2004, February 2005, and August 2005, VA requested that the 
appellant identify all pertinent evidence regarding the 
veteran's treatment and causes of his death.  She has 
identified both private and VA treatment that is pertinent to 
this claim.  The identified private and VA treatment records 
have been associated with the claims file.  Thus, further 
development of the medical evidence is not required.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As the veteran 
is now deceased, a medical examination would be impossible.  
However, VA obtained a medical opinion in February 2002 that 
discussed the appropriateness of the VA treatment given in 
1993 and 1994, and the causes of the veteran's death.  While 
this examiner did not specifically indicate that he had 
reviewed the medical evidence in the claims file, the request 
for this examination specifically noted that the claims file 
had been sent to the reviewer.  In addition, the reviewer 
noted a detailed analysis of the medical evidence in 1993 and 
1994, which supports a finding that he had reviewed the 
pertinent medical history.  The appellant has submitted 
additional medical records since the February 2002 report was 
prepared.  Most of this evidence are duplicates of private 
physicians' letters and VA outpatient records that were 
associated with the claims file prior to February 2002.  
However, the appellant has submitted new evidence that 
consists of private radiological and biopsy reports from 
August 1994 that diagnosed the veteran's carcinoma.  The 
reviewer of February 2002 was aware of this history based on 
the medical information of record at that time.  Thus, this 
new evidence does not present any reason for obtaining 
additional medical opinion, as the opinion obtained in 
February 2002 was based on an accurate history.

The appellant requested a hearing before the Board in August 
1997.  However, she withdrew this request in December 1997.  
She was afforded a hearing before a VA Decision Review 
Officer in August 1998.  A transcript of this hearing has 
been associated with the claim file.  Therefore, the Board 
concludes that all obtainable/pertinent evidence regarding 
the issue decided below has been incorporated into the claims 
file.  

As noted above, both the Court and the Board have previously 
remanded this case.  In August 2000, the Court remanded this 
case so that the Board would weight the appellant's opinions 
as probative medical evidence.  This is discussed in the 
following decision.  The Court also insisted on compliance 
with the provisions of the VCAA.  The Board in turn in June 
2001 instructed the AOJ to obtain VA laboratory and X-ray 
reports prepared in 1993 and 1994, obtain the appropriate VA 
medical opinion, and provide the appropriate notification 
under the VCAA.  The identified VA records were received in 
August 2001 and the VA medical opinion was obtained in 
February 2002.  As discussed below, this opinion fully 
addressed the Board's posed questions and the elements of 
38 U.S.C.A. § 1151.  Unfortunately, the VCAA notification 
provided in June 2001 was inadequate.

The Court again remanded this case to the Board in May 2003 
in order to provide the appellant the appropriate VCAA 
notification.  The Board remanded the case to the AOJ in 
December 2002 and February 2005 instructing it to comply with 
the Court's instructions.  The AOJ issued appropriate VCAA 
notification in compliance with the Court's and Board's 
instructions in the letters issued in February and August 
2005.  Based on the above actions, the Board finds that AOJ 
has fully complied with the Court's and Board's instructions, 
and these remand instructions do not require further 
development.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all pertinent evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  The notification provided to the appellant in the 
letters, SOC, SSOCs, and Board remands discussed above 
provided sufficient information for a reasonable person to 
understand what information and evidence was needed to 
substantiate the claim on appeal.  In addition, the appellant 
and her representative informed VA in October 2001 and March 
2005 that there was no additional evidence to submit 
regarding this claim.  In this regard, while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Factual Background

In her various written statements and during her August 1997 
hearing, the appellant reports that the veteran received 
improper care at a VA outpatient treatment clinic and that it 
caused the veteran's death.  She states that her husband was 
seen at the VA outpatient treatment clinic for excruciating 
pain and that it was diagnosed in the treatment report as the 
"same old stuff."  The appellant states that in July 1994, 
her husband was suffering from great pain and was told by VA 
that there was nothing more that they could do for him.  She 
states that no tests were done to rule out cancer or other 
diseases to determine the source of the veteran's pain, and 
that he was diagnosed with metastatic carcinoma involving the 
sacrum by private health care providers in August 1994.  She 
states that this cancer did not spontaneously appear between 
the time of VA treatment in July 1994 and its diagnosis in 
August 1994, but that rather, it had developed over time.  
The appellant states that VA would have found the cancer 
sooner had proper care been provided.  She states that since 
VA's lack of diligence and due care resulted in the veteran's 
not being diagnosed sooner, his death resulted and so 
benefits pursuant to 38 U.S.C.A. § 1151 are warranted.

The Board notes private physicians first diagnosed that 
metastatic non-small cell carcinoma in August 1994.  At that 
time, it was found in the veteran's sacrum and its primary 
site was unknown but suspected to be the lung after a CT Scan 
of the chest revealed a three-centimeter spiculated mass 
abutting the veteran's pleura.

The veteran's death certificate indicates that he was 76 
years old when he died at his residence in June 1996 from 
metastatic non-small cell lung carcinoma, and that another 
significant condition contributing to his death but not 
resulting in the underlying cause was "immobility due to war 
injuries."  It was signed by a private physician (Dr. L.H.) 
who treated the veteran prior to his death and who is in a 
medical practice involving hematology and oncology.

At the time of the veteran's death, service connection was in 
effect for gunshot wound of the left forearm; gunshot wound 
of the right thigh with partial paralysis of the sciatic 
nerve and right lower extremity weakness; and a donor site 
bone graft left leg.  The disabilities were rated as 60, 60, 
and 10 percent disabling respectively at the time of the 
veteran's death.  Over the years, the disability ratings for 
the second and third disabilities mentioned above had been 
increased from 40 to 60 percent and from zero to 10 percent 
disabling, respectively.

The veteran had complained to a private physician (Dr. 
J.C.K.) in April 1988 of right sciatica.  A Dr. H.L. 
performed on the veteran a right L4-5 semihemilaminectomy, 
foraminotomy and partial medial facetectomy and a similar 
procedure on the right at L5-S1 in May 1988 for intractable 
back and right leg pain.

An April 1990 letter from Dr. P.M.D., a neurologist, 
indicates that he examined the veteran and that the veteran 
had an antalgic gait and that he felt that the veteran had 
multiple pains related to prior war injuries and subsequent 
surgical injuries.  On VA orthopedic consultation in August 
1990, the veteran complained that both of his legs had been 
giving him fits ever since gunshot wounds in 1945.  A 
September 1991 letter from Dr. P.M.D. indicates that the 
veteran again had an antalgic gait and that the impression 
was multiple polyneuropathies (with neuropathic pain) and 
orthopedic injuries due to World War II injuries.

A January 1993 VA medical record indicates that lab work was 
obtained from the veteran.  A February 1993 VA medical record 
indicates that the veteran reported that he had an 
appointment in the medical clinic.  His blood pressure and 
weight were obtained, and he was referred to a physician, Dr. 
G., who wrote in the symptoms section that the veteran 
reported the "same old stuff."  Clinically, the veteran's 
right leg hurt.  Lab results from January 1993 were reviewed, 
and a chest X-ray was ordered.

A February 1993 VA chest X-ray report indicates that there 
was a calcified granuloma in the veteran's left upper lobe.  
No other pulmonary abnormalities were reported.

The veteran had a VA examination of his muscles in March 
1993.  His complaints included pain in his right thigh, with 
pain radiating to the right buttock and right upper back.  
After examination, the diagnoses were right foot drop due to 
sciatic nerve injury, and peripheral nerve deficits in the 
left pretibial area.

An October 1993 VA medical record identifies Dr. G. as a 
practitioner of general medicine.  The veteran told Dr. G. 
that he was there only for medications.  Dr. G. scheduled him 
to have laboratory studies in four months.

A July 11, 1994 VA medical record indicates that the veteran 
was seeking treatment for increased pain in his left lower 
proximal extremity, and for low grade fevers which he was 
having every evening.  The examiner observed his weight and 
temperature, which were 178 pounds and 100 degrees 
Fahrenheit, respectively.  It was noted that he was going to 
be referred to a private health care provider ("MD IPA") 
after X-rays of the right femur and left tibia and fibula.  
VA physician 
(Dr. K.) then saw the veteran, noted that he complained of a 
slight cough, and that he denied sore throat, earache, 
diarrhea, and other symptoms.  He also noted that the veteran 
stated that his legs hurt and reported nocturia three times 
per night.  Clinically, the veteran had no increased heat in 
his left arm or right thigh, and he had no draining wounds 
from the bones in his arm or leg.  A complete blood count, 
urine study, and panels I & II were ordered and they were 
normal.  A chest X-ray was negative.  The veteran was 
prescribed Amantadine and Motrin.  An August 5, 1994 notation 
on that July 11, 1994 VA medical record indicates that a VA 
health care provider received notice that the veteran had a 
'lymphoma' of the bone of his sacrum.

An August 3, 1994 private hospital report from Dr. E.W.S. 
indicates that the veteran had been admitted that day with 
severe left leg pain in the sciatic nerve distribution, and 
that the pain had started three to four weeks beforehand.  
Initially, he had been seen by Dr. J.C.K. on July 19, 1994. 
At that time, he had associated low-grade temperatures and a 
mild cough. He had continued to have low-grade temperatures, 
chills, and night sweats, and he had lost about ten to twelve 
pounds.  The veteran described the pain as a burning numb 
feeling radiating from the left posterior thigh through the 
left popliteal fossa and into the left calf and ankle.  He 
denied injury or trauma and indicated that his pain had 
increased in intensity.  He presented to the office in severe 
distress and he reported that he had been barely able to gain 
relief with oral Tylox and had become anorectic and was 
having difficulty ambulating.  He had seen Dr. P.M.D. and had 
been given a short course of Prednisone, which improved his 
symptoms, but the symptoms' intensity had then returned with 
increasing intensity.  After physical examination which 
included notation that neurologically, the veteran's gait was 
markedly disturbed because of pain, the clinical impressions 
were left leg radiculopathy, rule out sciatica; rule out 
recurrent herniated disc; rule out compression fracture; rule 
out occult malignancy; rule out acute rheumatoid disease; and 
rule out multiple myeloma.

An August 4, 1994 consultation report from Dr. T, a private 
neurologist, describes the veteran as "unfortunate" and 
indicates that the veteran had been admitted recently with 
extreme pain through the left posterior distal thigh and left 
calf.  The pain had tended to worsen when he bore weight on 
the leg.  He had had lumbar disc surgery performed by Dr. 
H.L. about nine years beforehand and had been doing well 
except for some right leg pain, until recently when his left 
leg began to ache and bother him.  He denied any sphincter 
difficulties and stated that Dr. C about four months ago had 
done a thorough evaluation with PSA and found no evidence of 
prostate cancer, etc.  The veteran had lost weight, had felt 
bad, had run low-grade fevers, and had this severe pain for 
about three to four weeks, however.  It had reached the point 
now where he had not been able to tolerate the pain, 
necessitating inpatient narcotics for pain relief.

Dr. T examined the veteran and reviewed all of his films and 
had especially referenced the MRI of the veteran's 
lumbosacral spine.  He had reviewed it earlier that day with 
another physician and felt that there was clear evidence for 
an infiltrative process in the marrow space of the veteran's 
left sacrum and adjacent iliac bone.  It was suspected that 
it could involve some of the lumbosacral rootlets and it 
needed to be biopsied.  Also, a bone scan looked "very hot" 
in the sacral area and in the adjacent ileum on the left side 
as well.

An August 4, 1994 consultation report from Dr. M.J. states 
that from an orthopedic standpoint, the veteran was suffering 
from degenerative joint disease of his hips and knees.  As 
was known, the veteran had been seen in the office by Dr. 
J.C.K. on July 21, 1994 with left leg pain, a fever, and a 
cough.  He was referred to Dr. E.W.S. for evaluation of the 
cough and temperature.  "A bone scan and MRI had been 
ordered at that point in time but were put on hold by [Dr. 
L.C. and Dr. P.M.D.]."  The veteran did improve with oral 
Cortisone after ten days.  However, he did have persistence 
of left leg pain for the last three to four weeks, with 
gradual onset.  He was admitted to the hospital.  Bone scan, 
MRI, and plain films of the lumbar spine were ordered.  The 
MRI revealed abnormal marrow signal on the left sacrum 
associated with a soft tissue mass that was highly suspicious 
for metastatic disease.  The impression was left leg sciatica 
possibly secondary to compression from left sacral mass.  
This was being evaluated by the neurosurgeons at this point 
in time.

An August 7, 1994 consultation report from Dr. L.H. states 
that the veteran had been admitted with severe pain in his 
left thigh and calf through the emergency room earlier that 
week.  It was noted that he had had quite severe pain on 
admission, and that his chest X-ray was without evidence of 
obvious abnormalities.  The results of a bone scan were 
considered also.  Because of the severe pain, an MRI of the 
lumbar spine was obtained, and this showed a diffuse abnormal 
marrow signal in the left sacral ala with an associated soft 
tissue mass projecting anteriorly, suspicious for metastatic 
disease.  A CT-directed needle biopsy of the sacrum revealed 
a poorly differentiated non-small cell epithelioid neoplasm.  
The differential was felt to be possibly a poorly 
differentiated carcinoma verses a melanoma.  Immunoperoxidase 
studies were now pending.  The veteran had a high 
sedimentation rate and mild anemia, and low total protein and 
albumin.  The veteran advised Dr. L.H. that his weight had 
been slightly down, by about ten pounds, in the past few 
weeks, and that he also had had some low-grade temperatures 
with some chills and occasional night sweats.  The impression 
was of a 74-year-old male with metastatic poorly 
differentiated neoplasm to the sacral area, leading to severe 
pain.

Dr. L.H. stated that the veteran would most likely need 
radiation therapy to the sacral area, which was causing him 
quite a bit of pain.  Obviously, there might be a need to 
consider other treatment such as chemotherapy if widespread 
metastatic disease was found elsewhere, but if all other 
sites were negative, then Dr. L.H. would simply proceed with 
palliative radiation to the region that was symptomatic.  He 
stated that obviously the prognosis for any type of 
disseminated neoplasm to bone was not good, and would not 
change whether this was a melanoma or a poorly differentiated 
carcinoma. Dr. L.H. then stated: "The focus of the treatment 
should be on palliation of pain, and we'll try to extend the 
patient's life if at all possible."

An August 8, 1994 consultation report from Dr. D.D. describes 
the veteran as an unfortunate 74-year-old man who had been 
admitted to the hospital with significant left thigh and calf 
pain after having complained of pain in his left lower 
extremity since July.  He had initially been treated with 
steroids with some improvement.  However, the pain persisted 
and actually increased. A chest X-ray was normal.  The 
veteran was admitted because of the severity of his pain.

During his admission, Dr. D.D. reported, an MRI of the 
veteran's lumbar spine and sacrum was done, and there was a 
diffusely abnormal marrow signal in the left sacral ala with 
an associated soft tissue mass projecting anteriorly.  A bone 
scan showed some decreased tracer accumulation in the left 
iliac area but no other areas of abnormality.  The veteran 
underwent a CT-guided needle biopsy of that large mass, the 
analysis of which revealed poorly differentiated non-small 
cell epithelial neoplasm.  Dr. D.D. felt that it was a 
metastatic poorly differentiated non-small cell epithelial 
neoplasm.  A CT scan of the chest revealed a three-centimeter 
spiculated mass abutting the pleura.

Dr. D.D. stated that with the diagnosis of a non-small cell 
malignancy and negative electrophoresis, and a normal PSA, 
they were asked to see the veteran for consideration of 
radiation therapy for palliation of his symptoms.  Dr. D.D. 
noted that the veteran had admitted to a ten pound weight 
loss and some increase in his temperature with a low-grade 
temperature with some chills and occasional night sweats.  
Clinically, the veteran was pale and he had a difficult time 
stretching his left leg compared to his right.  Dr. D.D. 
could feel no pre-sacral mass at the reach of his finger.  
The diagnoses were metastatic carcinoma involving the sacrum, 
and severe pain due to compression of the sciatic nerve; 
lesion involving the right lung, suspected to be the primary; 
and gunshot wound World War II.

Dr. D.D. noted that the veteran presented with a large 
destructive lesion involving the sacrum and pressing directly 
on the sciatic nerve.  Having ruled out treatable diseases 
like prostate cancer and multiple myeloma or lymphoma, he 
felt that whether the tumor originated from the lung or from 
some other site was somewhat irrelevant.  He stated that 
there is no effective treatment once a metastatic carcinoma 
(except for the ones he had mentioned before and except for 
small cell carcinoma) has been ruled out.  Given that this 
was not a small cell malignancy, and given that this was not 
prostatic cancer or multiple myeloma, the best course of 
action at this point in time was to proceed with immediate 
radiation therapy.  
Dr. D.D had talked to Dr. L.H. and since the patient had a 
lesion in the lung, platinum chemotherapy might be considered 
later on.  The rationale of palliative treatment was 
explained to both the veteran and his wife.  Dr. D.D. also 
told them that they looked and worked the veteran up 
thoroughly, and that there was no other obvious evidence of 
disease.  The veteran was advised that they could obtain a CT 
scan of his brain, to see if his brain was involved at that 
point.  However, he was also told, it would make no 
significant difference in his outcome.

In an August 1994 statement to the Board, the veteran stated 
that in March of 1994, he had had an appointment with Dr. 
P.M.D. to start physical therapy for weakness in his legs.  
He went to physical therapy once a week for three months but 
did not see an improvement.  He complained of increased 
weakness in the left leg and on July 11, 1994 he saw a VA 
physician.  He was running a low-grade fever every day, and 
he was also having night sweats.  The VA physician ordered a 
chest X-ray, complete blood count, and leg X-rays and said 
they were all normal.  Also, his hematocrit was 37.4, his 
hemoglobin was 12.2, his platelet count was 413, and X-rays 
were supposedly all normal.  On July 19, 1994, the veteran 
went to see 
Dr. J.C.K., an orthopedic surgeon, as he was in severe pain.  
Dr. J.C.K. thought he had a nerve problem and suggested he 
return to the neurologist.

The veteran further reported in his August 1994 statement 
that Dr. P.M.D. was on vacation when he tried to get an 
appointment with him, so he was examined by 
Dr. L.C. of the same office.  The veteran had excruciating 
pain that Dr. L.C. thought was from a pinched nerve.  He was 
put on Prednisone decreasing doses, Tylox for pain, and ten 
days of bed rest.  In ten days, he was worse.  On August 2, 
1994, the veteran went to see Dr. E.W.S.  The next day, Dr. 
E.W.S. admitted the veteran to a private hospital for a bone 
scan and magnetic resonance imaging (MRI).  He was given 
Demerol, as well as Phenergan intramuscularly, as he could 
not tolerate the pain behind his left knee, down his calf, 
over his instep, and into the ends of his toes.  He was 
discharged from the private hospital on August 9, 1994 after 
many CAT Scans, with a diagnosis of adenocarcinoma of his 
sacrum, with the primary source being a two-centimeter lesion 
in his right uppermost lung area.

In August 1994, Dr. E.W.S. wrote VA a letter indicating that 
the veteran had been hospitalized from August 3 through 
August 9, 1994 with a poorly differentiated non-small cell 
cancer of the lung which was metastatic to the sacrum, and 
that he was totally disabled with this illness.

An October 1994 letter from Dr. L.H. indicates that the 
veteran had metastatic non-small cell lung carcinoma and that 
he was presently on palliative chemotherapy and intensive 
radiation therapy for his cancer.

The veteran died in June 1996.  In the death certificate 
(under Part I), Dr. L.H. indicated that the immediate cause 
of the veteran's death was metastatic non-small cell lung 
carcinoma.  Dr. L.H. further indicated that another 
significant condition contributing to the veteran's death but 
not resulting in the underlying cause given in Part I was 
"immobility due to war injuries."

The appellant had a hearing at the RO in August 1998.  She 
stated that she was a registered nurse for 50 years and that 
she had worked on the surgery and paraplegic floors and that 
she then went into private nursing.  The appellant asserted 
that the veteran died of cancer that had not been diagnosed 
properly because VA had thought that the veteran's severe 
pain was due to his war injuries.  She stated that when the 
veteran was not getting the answers he needed from VA, he 
went to see a private physician, and then within two days of 
going to that private physician, his cancer was found.  She 
asserted that on a VA outpatient treatment report, dated 
February 1993, a VA health care provider entered a diagnosis 
of "same old stuff" as to the veteran's complaints of 
excruciating pain in his left leg.

The appellant further testified that the veteran went to VA 
in February 1993 because he was seeking treatment for 
excruciating pains in his left leg.  However, VA did not do 
anything to narrow down why her husband was having such 
severe pain in his left leg.  She further stated that VA had 
mismanaged the veteran's health care.  He had had a chest X- 
ray in 1993, and at that time, VA health care providers put 
down that nothing was revealed, yet private physicians told 
her when they diagnosed the veteran with cancer that it had 
been there for at least a year.  Also, VA X-rayed the veteran 
again in 1994 and found no cancer.  She stated that VA should 
have done more tests to find cancer.  The appellant stated 
that at the time the cancer was found, it was in stage four, 
which would not have allowed the veteran to undergo surgery, 
and that surgery would have resulted in the veteran going 
into remission.  She stated that up until the day the veteran 
went to Dr. E.W.S., the veteran's right leg was more 
affected.  By the time they had shopped around for a 
physician, the pain was excruciating, and the veteran was 
admitted to the hospital the next day.

In August 2000, VA's Secretary stipulated that under the 
facts here, the appellant's situation is more analogous to 
the situation existing in Goss v. Brown, 9 Vet. App. 109, 
114-15 (1996), than the situation that was present in Black 
v. Brown, 10 Vet. App. 279, 284 (1997).

A March 2001 letter from Dr. W.E.J., a physician of internal 
medicine, states that he thoroughly reviewed the veteran's VA 
claims file, including its service and post service medical 
records of the veteran.  In his opinion, the veteran's 
diagnosis of non-small cell lung cancer "could have as 
likely as not been found earlier than August of 1994 if more 
aggressive exploration of the cause of his severe pain of 
both legs had been done."  He stated that VA outpatient 
treatment reports from 1993 document severe bilateral lower 
extremity pain that was not fully investigated, but rather, 
dismissed as "same old stuff" implying his pain was a 
result of shrapnel and gunshot wounds from 50 years earlier.  
Sudden worsening pain of bilateral extremities in a 74-year-
old man warrants imaging of the spinal cord and spine, i.e., 
MRI and X-rays, as well as blood chemistry (calcium and 
alkaline phosphate levels).  He added:

One must also question the report of 
"calcified granuloma" of the upper left 
lobe of the lung. It is as likely as not 
that a CT scan of the chest done in 1993 
might have identified this lesion as 
being indicative of lung cancer.

I believe the widow of (the veteran) 
should be compensated for the premature 
demise of her husband due to negligent 
care at the VA outpatient facility in 
1993.

VA laboratory reports were received in August 2001.  They 
reveal that in January 1993 and January 1994, the veteran's 
alkaline phosphatase and calcium, ordered by a VA physician 
(Dr. G.), were normal.  The veteran had high platelets and 
low hemoglobin, hematocrit, and "MCHC" on July 14, 1994.  
He also had low creatinine, albumin and creatine kinase and 
normal alkaline phosphatase and calcium on July 11, 1994.

A February 2002 VHA request indicates that an expert examiner 
was to review the veteran's claims folder and provide an 
opinion with reasons as to whether VA medical personnel, 
exercising the degree of skill and care ordinarily required 
of the profession, reasonably should have diagnosed the 
veteran's lung cancer and rendered treatment at an earlier 
date, and, if so, whether it was as likely as not that 
additional disability and/or death resulted from the failure 
to provide the earlier diagnosis and treatment.

A February 2002 VA respiratory disease opinion report 
indicates that the opining examiner was familiar with the 
nature of the request and that he had reviewed the claims 
folder.  As stated in the record, the examiner reported, the 
veteran died from metastatic lung cancer.  When he presented 
in 1993 complaining of pain in his legs, a chest X-ray 
revealed a calcified granuloma of the left upper lobe, and no 
other abnormalities in the left upper lobe.  The examiner 
opined that the veteran had been treated for chronic pain at 
that time in an appropriate fashion.  Subsequently, in July 
1994, the veteran was noted to have increasing pain and was 
found to have metastatic carcinoma, which was causing his 
pain.  The examiner stated: "I believe that there was no 
evidence that would support that the medical practitioner did 
not exercise a degree of skill necessary and could not have 
reasonably diagnosed the lung cancer at that time."  He 
noted that when the veteran did present in 1993, the chart 
stated that he had constant pain rather than a worsening of 
pain.  Therefore, it would not be reasonable to pursue a new 
work-up for a symptom that had not worsened.

The examiner noted that the veteran had had a granuloma of 
the left upper lobe that had been present for at least 10 
years prior to 1993 and it had not changed in size.  
Calcified granulomas usually, he reported, were not evidence 
of cancer, especially ones that had been present for a long 
time and had not changed in size.  Therefore, it would not 
have been reasonable at that time to pursue work-up for lung 
cancer.  In summary, the examiner believed that there was no 
fault of the practitioner in missing the veteran's lung 
cancer.  The veteran had presented with chronic complaints 
and chronic X-ray findings.  There would have been no reason 
to investigate these with more extensive testing until it was 
done at a later date when the symptoms worsened.

In June 2002, Dr. W.E.J. wrote another letter similar to the 
one he wrote in March 2001.

Pertinent Law and Regulations

In Gardner v. Derwinski, 1 Vet. App. 584, (1991), the Court 
invalidated 38 C.F.R. § 3.358 (c)(3) (1990) as it then stood, 
on the grounds that that section of the regulation, which 
included an element of fault, did not properly implement the 
statute.  The Court's decision was appealed to both the U. S. 
Court of Appeals for the Federal Circuit and the U. S. 
Supreme Court.  Both affirmed the decision.  Gardner v. 
Derwinski, 1 Vet. App. 584 (1991), aff'd sub nom, Gardner v. 
Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd, Brown v. Gardner, 
513 U.S. 115 (1994).  Thereafter, the Secretary of VA (the 
Secretary) sought an opinion from the Attorney General of the 
United States as to the full extent to which benefits were 
authorized under the Supreme Court's decision.  On March 16, 
1995, amended regulations were published deleting the fault 
or accident requirement of 38 C.F.R. § 3.358.

The provisions of 38 U.S.C.A. § 1151 (West 1991) provide that 
where there is no willful misconduct by the veteran, as in 
this case, additional disability resulting from a VA 
hospitalization, medical or surgical treatment causing 
injury, or aggravation thereof, shall be compensated as if 
service connected.  While the statute requires a causal 
connection, not every additional disability is compensable 
because 38 C.F.R. § 3.358(c) (1995) provides that it is 
necessary to show that additional disability is actually the 
result of a disease or injury or aggravation of an existing 
disease or injury and not merely coincidental therewith.  
Compensation is not warranted for the continuance or natural 
progress of a disease or injury.

In VAOPGCPREC 5-2001 (Feb. 5, 2001), the Secretary held that 
a claim of failure to diagnose or treat a preexisting 
condition, under the provisions of 38 U.S.C.A. § 1151 as 
applicable in this case, would ordinarily require a 
determination that: (1) VA failed to diagnose and/or treat a 
preexisting disease or injury; (2) a physician exercising the 
degree of skill and care ordinarily required of the medical 
profession reasonably should have diagnosed the condition and 
rendered treatment; and (3) that the veteran suffered 
disability or death which probably would have been avoided if 
proper diagnosis and treatment had been rendered.

Section 1151 was amended, effective October 1996.  The 
amendment reinstituted for all 38 U.S.C.A. § 1151 cases a 
requirement of fault for recovery under the provisions of 38 
U.S.C.A. § 1151.  In a precedent opinion dated December 31, 
1997, the Acting General Counsel of VA concluded that the 
term "all claims for benefits under 38 U.S.C. § 1151, which 
governs benefits for persons disabled by treatment or 
vocational rehabilitation, filed before October 1, 1997, must 
be adjudicated under the provisions of section 1151 as they 
existed prior to that date."  VAOPGPREC 40-97 (December 31, 
1997).  The appellant's claim for compensation under 38 
U.S.C.A. § 1151 for cause of the veteran's death was filed in 
June 1997 and thus will be considered under 38 U.S.C.A. § 
1151 as it existed prior to October 1, 1997.

In Jones v. West, 12 Vet. App. 460, 463 (1999), the Court 
noted that a claim for compensation under 38 U.S.C.A. § 1151 
entails the following: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of incurrence or aggravation of an injury as 
the result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Id. at 463-64 (citations 
omitted).


Analysis

The appellant asserts and reports essentially that the 
veteran died because VA failed to have the veteran undergo 
testing which would have shown that the veteran had cancer 
and thus the cancer would have been found much earlier and 
could have been treated to the point that the veteran would 
have been in remission and survived.  After having reviewed 
the evidence of record, the Board finds that the 
preponderance of the evidence is against recovery under old 
38 U.S.C.A. § 1151.

The evidence shows that the veteran had been treated for 
right leg pain for a number of years by not only VA 
physicians, but by private physicians also.  He had been 
treated on a number of occasions and over a number of years 
by both VA and private physicians for these complaints, 
without cancer being diagnosed or suspected.

The February 1993 VA medical record reveals that the veteran 
was not voicing any new complaints.  Rather, he reported, or 
it was summarized that he was reporting, that his symptoms 
had not changed.  The Board concludes this because "same old 
stuff" was reported in the "symptoms" section of the 
medical record.  Moreover, 
Dr. G. in February 1993 determined that the veteran's right 
leg hurt, reviewed laboratory results from January 1993, 
ordered a chest X-ray, and recorded the activities, which 
took place contemporaneous with their occurrence.  Therefore, 
what he recorded, and similarly, what the February 1993 chest 
X-ray report and the March 1993 VA examination report 
recorded, appear to be reliable indicators of the 
communications, events and statuses which were present at 
that time.

The Board next concludes that it was not until July 11, 1994 
that the veteran presented to VA with complaints of increased 
pain in his left lower extremity.  That occasion is also the 
first time he indicated to VA healthcare providers that he 
was having low-grade fevers every morning.  At that time, the 
examiner took the veteran's temperature and weighed him, and 
noted that he was being referred to a private health care 
provider.  Beforehand, however, X-rays of the right femur and 
left tibia and fibula were obtained and the veteran was seen 
by a VA physician (Dr. K).  Dr. K. examined the veteran, at 
which time the veteran also reported nocturia three times a 
night and a cough, and ordered laboratory studies and 
considered a chest X-ray, which was normal.

When the veteran was seen by Dr. J.C.K. on July 19, 1994, 
according to the August 3, 1994 report from Dr. E.W.S., he 
had similarly had low grade temperatures and a mild cough, 
and additionally, the veteran had reported a ten to twelve 
pound weight loss, something he had not reported earlier.  
Moreover, he had been seen already by Dr. P.M.D., who had 
prescribed Prednisone, and it was learned that the veteran 
was in distress even with oral Tylox and that he was 
anorectic and was having difficulty ambulating.

The symptoms reported and clinical finding recorded in 
February 1993 were different than those which the 
contemporaneously recorded evidence, including from the 
veteran (see his August 1994 statement) and from the July 
1994 VA medical record and the August 1994 private medical 
records, shows he started having in July 1994.  Increased leg 
pain was not reported in contemporaneously recorded records 
until July 1994.  Therefore, the Board accepts the proof 
contained in those contemporaneously recorded records over 
the appellant's assertion in a compensation setting that the 
veteran was complaining to Dr. G. of increased pain in 
February 1993.  See Madden v. Gober, 125 F.3d 1477, 1480-81 
(Fed. Cir. 1997) (A claimant's claims can be contradicted by 
the contemporaneous medical history/complaints.)

The symptoms that the 2002 VA respiratory examiner's opinion 
report deem critical to the need to do more investigation 
than was done in February 1993 were the increase in pain.  
That respiratory examiner's opinion stated that given what 
was shown in February 1993, no further action was necessary.

The tone of and action indicated in the reports which were 
made at the times when the veteran was consulted by VA in 
July 1994 and by the private physicians whom evaluated him in 
August 1994 all indicate that an increase in pain, as well as 
the veteran's failure to obtain relief of it from medication, 
was what prompted the need for further radiological studies 
and an intensive inquiry into what the problem was.  Dr. 
E.W.S. ordered further investigation including further 
radiological studies on August 3, 1994; only after Cortisone 
treatment had failed.

Thus, the February 2002 VA opinion that no additional inquiry 
was needed than was previously performed until the veteran 
presented with increasing pain is very probative evidence 
showing that there was not more VA treatment owed to the 
veteran in February 1993.  This evidence outweighs the 
assertions by the appellant and Dr. W.E.J. that more care was 
owed to the veteran by VA in February 1993.

The appellant asserts that the veteran died of cancer that VA 
failed to diagnose because VA had thought that the veteran's 
severe pain was due to his war injuries.  However, VA's 
February 1993 treatment of the veteran was reasonable given 
what the VA respiratory examiner indicated in February 2002, 
namely, that a new work-up was not necessary because the 
veteran was complaining only of constant pain.

The appellant's testimony and comments that there was an 
improper non-diagnosis of cancer in February 1993 because VA 
had improperly thought that the veteran's severe pain was due 
to his war injuries is disproved by more convincing evidence 
to the contrary.  The doctor whom performed the VA 
respiratory medical opinion in 2002 reviewed the veteran's 
claims folder very carefully and concluded that the veteran 
had chronic pain in February 1993 and that it was treated in 
an appropriate fashion.  The Board believes that his 
assessment that the veteran had chronic pain in February 1993 
and that it was treated in an appropriate fashion is more 
probative than the appellant's, as it is consonant with the 
February 1993 VA medical record and the rest of the evidence 
which indicates that he started having increased left leg 
pain in July 1994, and that a medical practitioner exercising 
the degree of skill necessary would not have reasonably 
diagnosed lung cancer in February 1993.

While Dr. W.E.J. opined in March 2001 and June 2002 that VA 
outpatient treatment reports in 1993 documented severe 
bilateral lower extremity pain, and that it was not fully 
investigated, not one 1993 VA outpatient treatment record 
contained in the claims folder indicates that the veteran had 
severe bilateral lower extremity pain.  Thus, since the 
predicate for Dr. E.W.J's opinion is not true, his opinion to 
the effect that it was not fully investigated is of little 
probative value as to whether or not VA should have done more 
than they did in 1993.  In his March 2001 opinion, Dr. E.W.J. 
started by talking about leg pain in 1993, then he 
spontaneously switched to what to do once there is a sudden 
increase in pain, which did not occur until July 1994.  He 
failed to note that a chest X-ray was performed, considered, 
and reported to be normal (except for a calcified granuloma) 
in February 1993, and he indicated that calcium and phosphate 
studies should have been done, but calcium and alkaline 
phosphatase levels were done, by Dr. G., in both January 1993 
and January 1994, and they were normal.  Also, while Dr. 
E.W.J. indicates that not obtaining a CT scan of the 
veteran's chest in February 1993 in light of the fact that 
the February 1993 chest X-ray revealed a granuloma was 
negligence that led to the veteran's premature demise, the 
opinion of the VA respiratory examiner in February 2002 
convinces us otherwise.  That examiner in February 2002 
indicated that there was no reason to further investigate the 
granuloma in February 1993 because it had not changed in size 
in 10 years and because they are not usually evidence of 
cancer especially when they had not changed.  Moreover, a 
review of Dr. D.D.'s August 1994 consultation report reveals 
that they had looked and worked the veteran up very 
thoroughly in August 1994, and that the only areas where 
cancer had been found, even then, was in the veteran's right 
upper lung and in his left sacrum.  Dr. E.W.J's opinion, 
therefore, that the treatment rendered by VA Dr. G. in 
February 1993 was negligent, including for failure to find 
cancer in the veteran's left lung, and that it led to the 
veteran's premature demise is of extremely low probative 
value.

Next, Dr. E.W.J. made statements that cancer might have been 
found earlier if more aggressive exploration of the veteran's 
leg pain had been performed earlier or if a CT scan had been 
performed in 1993.  A failure to diagnose an underlying 
disease may provide a basis for an award of 38 U.S.C.A. § 
1151 benefits.  The VA physician who in February 2002 
reviewed the veteran's claims folder a lot more carefully 
than Dr. E.W.J. did in March 2001, and who knew what was 
being asked about the standard of care and whether it was 
breached, thoroughly answered what was asked in this regard, 
and has an opinion which, unlike Dr. E.W.J's, is consistent 
with the established facts of the case and in consonance with 
the February 1993 and July 1994 VA medical records and the 
August 1994 private medical records of those private 
physicians who evaluated the veteran at that time.  His 
opinion is to the effect that no additional inquiry was 
needed in 1993.  The VA opinion is far more probative and 
establishes that VA met the standard of care required in 
February 1993 given the facts that were actually present.  
Thus, VA treatment in February 1993 could not have caused the 
veteran's death.

Next, the appellant states, essentially, that no tests to 
rule out cancer and other diseases as the source of the 
veteran's pain were done by VA in July 1994, that the veteran 
was told that VA could do no more for him, and that, 
therefore, VA was negligent.  However, according to the July 
11, 1994 VA treatment record, when the veteran complained of 
increased left leg pain in July 1994, tests were done.  The 
veteran was weighed, had his temperature taken, had X-rays of 
his right femur, left tibia, left fibula, and chest taken, 
and had a complete blood count, urine study, and panels I & 
II conducted and considered.  Moreover, the veteran was 
referred to a private physician.  The Board deems the July 
11, 1994 VA medical record better evidence of what was done 
then than the appellant's later assertion, as said medical 
record was recorded contemporaneous with the purported 
actions for medical record keeping purposes, whereas her 
assertion came after the fact in a compensation setting.  Her 
statement is also in conflict with the veteran's August 1994 
statement, which is also better evidence of what treatment VA 
provided in July 1994.  Next, if, as the appellant says, VA 
advised the veteran in July 1994 that there was nothing more 
VA could do for the veteran, it is in conflict with the 
actual deeds of VA.  VA referred him to a private health care 
provider.  Thus, it is clear that VA did not tell him that 
nothing more should be done, or that nothing more could be 
done.

Moreover, no evidence of a link between the alleged breach of 
duties of care owed by VA in July 1994 and the veteran's 
death is of record.  The Board notes that the veteran was 
referred by VA and went to a private physician later in July 
1994 and that in early August 1994, cancer was diagnosed.  
There is no evidence that in the interim between July 11, 
1994 and the early August date of its diagnosis the cancer 
went from a stage where his death likely could have been 
prevented to a stage where his death could not be prevented.

We are left with a conflict between the appellant and Dr. 
E.W.J. on the one hand and the VA respiratory disease 
examiner the February 2002 on the other as to when additional 
inquiry is necessary.  The record is in agreement that 
additional inquiry is necessary when increased symptoms are 
shown.  Compare Dr. E.W.J.'s March 2001 opinion with the 
February 2002 VA respiratory examiner's. There is essentially 
a conflict in the evidence; however, as to whether additional 
inquiry is necessary when the symptoms have not changed.  The 
respiratory disease examiner in February 2002 indicated that 
it is not the degree of pain but the incidence of an increase 
in pain that is important in an assessment of whether 
additional work-up is necessary.  That opinion is more 
persuasive to the Board than the notion that additional work-
up is necessary any time there is pain.  That is why the 
Board chooses the February 2002 respiratory examiner's 
opinion over those of the appellant and Dr. E.W.J.  
Therefore, the assertion that VA owed the veteran a duty to 
inquire further in February 1993 than it did and that its 
failure to provide such additional care at that time was the 
proximate cause of his death is outweighed by evidence to the 
contrary.

Dr. E.W.J. suggests that VA's treatment was negligent in 1994 
because the veteran was 74 in 1994 and because Dr. E.W.J. 
alleges VA negligence and failing to diagnose cancer earlier 
than it was diagnosed in August 1994 given reports of sudden 
worsening of pain.  However, it appears that the veteran did 
not have sudden worsening of leg pain until July 1994, and at 
that time, VA started doing the things which Dr. E.W.J. says 
ought to have done, i.e., VA performed blood studies and a 
chest X-ray on the veteran in July 1993, and then, at the 
same time, VA referred the veteran to private health care 
providers.  Since Dr. E.W.J. bases his opinion on failure of 
VA to do some things which the evidence shows VA did, and 
since VA then referred the veteran to private physicians, Dr. 
E.W.J.'s opinion has very little probative value.

The appellant also alleges VA misdiagnosis of chest X-rays.  
She has not given any indication that she has read the X-
rays, however, so there is no indication that she herself is 
providing any information as to what they indicate.  She has 
not indicated that anybody else has read the X-rays and 
indicated that VA misdiagnosed them either.  Instead, she 
states that she was told in 1994 that the veteran's cancer 
had been there for at least a year, and she notes that chest 
X-rays by VA in February 1993 and July 1994 were reported to 
be negative and wants the Board to find a mis-diagnosis based 
upon these facts.  However, private chest X-rays on admission 
to a private hospital in August 1994 were also negative, 
according to Dr. L.H.'s August 7, 1994 report, and cancer was 
reportedly detected in August 1994 only with radiological 
studies other than X-rays.  VA mis-diagnosis of chest X-rays 
in February 1993 or July 1994 is not shown.  It is merely a 
speculative assertion on the appellant's part, without any 
substantiation.  The information indicating what the February 
1993 and July 1994 chest X-rays were reported to reveal when 
they were viewed by VA health care providers who recorded 
their observations as to them for medical record keeping 
purposes contemporaneous to their viewing of them outweighs 
the appellant's opinion that they were mis-read.  The 
February 1993 and July 1994 remarks about what was revealed 
by the chest X-rays is the most probative evidence as to what 
they showed.

The preponderance of the evidence is to the effect that VA 
treatment or failure to treat did not cause the veteran's 
death.  The benefit of the doubt doctrine does not apply, as 
there is no doubt to be resolved in the appellant's favor.  
38 U.S.C.A. § 5107; See Gilbert; Alemany, supra.


ORDER

Entitlement to dependency and indemnity compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


